COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-09-142-CV





BRYANT DARREL WEBSTER
	APPELLANT



V.



RITA LYNN BURKS
	APPELLEE



----------



FROM THE 322ND DISTRICT COURT 
OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On May 18, 2009 and May 28, 2009, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid.  On June 8, 2009, we received a copy of appellant’s letter in which appellant stated that he was indigent.  On June 29, 2009, we notified appellant that the trial court had advised this court that appellant had not filed an affidavit of indigence in the trial court, and we instructed appellant to file an affidavit of indigence in the trial court by Monday, July 20, 2009, and inform us when he had done so.  
See
 Tex. R. App. P. 20.1(c), 42.3(c).  Appellant has not filed an affidavit of indigence, nor has he paid the $175 filing fee.  
See
 
Tex. R. App. P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss this appeal.  
See
 
Tex. R. App. P. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P.
 43.4.



PER CURIAM



PANEL:  GARDNER, WALKER, and MCCOY, JJ.  



DELIVERED:
  August 6, 2009  

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).